     Case 8:19-cv-00152-TJH-SP Document 17 Filed 07/26/19 Page 1 of 1 Page ID #:100



1 Lincoln D. Bandlow, Esq. (CA #170449)
      lincoln@bandlowlaw.com
2 LAW OFFICES OF LINCOLN BANDLOW, PC
      1801 Century Park East, Suite 2400
3 Los Angeles, CA 90067
      Tel.: (310) 556-9680
4 Fax: (310) 861-5550

5 Attorneys for Plaintiff
      Strike 3 Holdings, LLC
6

7
                         UNITED STATES DISTRICT COURT
8                       CENTRAL DISTRICT OF CALIFORNIA
                        SOUTHERN DIVISION – SANTA ANA
9
10
      STRIKE 3 HOLDINGS, LLC,                        Case Number: 8:19-cv-00152-TJH-SP
11
                         Plaintiff,                  Honorable Terry J. Hatter, Jr
12
      vs.
13                                                   PLAINTIFF’S VOLUNTARY
   JOHN DOE subscriber assigned IP                   DISMISSAL WITHOUT
14 address 76.171.73.117,
                                                     PREJUDICE OF JOHN DOE
15                       Defendant.                  SUBSCRIBER ASSIGNED IP
                                                     ADDRESS 76.171.73.117
16

17
            Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike
18
      3 Holdings, LLC hereby gives notice that its claims in this action against
19
      Defendant John Doe, subscriber assigned IP address 76.171.73.117, are
20
      voluntarily dismissed without prejudice.
21
      Dated: July 26, 2019            Respectfully submitted,
22

23
                                       By: /s/ Lincoln D. Bandlow
24                                     Lincoln D. Bandlow, Esq.
25
                                       LAW OFFICES OF LINCOLN BANDLOW, PC
                                       Attorney for Plaintiff
26

27

28
                                                 1

                Plaintiff’s Voluntary Dismissal without Prejudice of John Doe
                               Case No. 8:19-cv-00152-TJH-SP
